COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT


Appellate case name:      M.D.D. and R.R.D.v. Department of Family and Protective Services

Appellate case number:    01 - 12-00007-CV

Trial court case number: 2010-52475

Trial court:              310th District Court of Harris County, Texas

        The special clerk’s record filed with this Court reflects that appellants each had appointed
attorneys ad litem, Douglas Ray York and Dan J. Spjut, in the trial court. The Texas Family
Code provides that an attorney appointed to serve as an attorney ad litem for a parent or an
alleged father continues to serve in that role until the suit is dismissed, appeals are exhausted, or
the attorney 1s relieved of the attorney’s duties or replaced by another attorney after a finding of
good cause. TEX. FAM. CODE ANN. § 107.016 (West Supp. 2011). The final judgment provides
that the appointments made "do not conclude with the signing of this final judgment" and
continue until "all appeals, if any, have concluded." However, the notice of appeal in this case
was filed pro se, and no attorney has made an appearance in this appeal.
       In addition, in a suit filed by a governmental entity in which termination of the parent-
child relationship is requested, a parent who the court has determined is indigent for purposes of
appointment of an attomey ad litem is presumed to remmn indigent for the duration of the suit
and subsequent appeal. TEX. FAM. CODE ANN. §107.013(e). Therefore, this Court requires a
supplemental clerk’s record containing all documents from the record below pertaining to any
claim of indigence made by either appellant at any point in the proceeding, any ruling the trial
court has made with respect to such claims, and all documents related to the appointment of the
attomeys ad litem in this matter, including all requests for counsel and orders appointing counsel.
       Accordingly, we abate this appeal and remand the case to the trial court for a hearing at
which a representative of the Department of Family and Protective Services, appellants’
attorneys ad litem, Douglas Ray York and Dan J. Spjut, and appellants shall be present In person.
If either appellant is incarcerated, they may appear by closed video teleconference. 1 We direct
the trial court to make appropriate written findings of fact and conclusions of law and to execute
any necessary orders on these Issues:
       (1) The Court shall determine whether appellants still wish to pursue this appeal; and if
       SO,

               (a) The Court shall determine
                    (i) whether appellants’ attorneys ad litem, Douglas Ray York and Dan J.
                    Spjut, have been relieved of their duties, and
                    (ii) if counsel have not been relieved of their duties, whether good cause exists
                    to remove counsel; and
               (b) Upon finding either (i) or (ii), that Douglas Ray York and Dan J. Spjut have
               been relieved of their duties or that good cause exists to relieve them of their
               duties, the trial court shall issue a written order appointing new appellate counsel;
               or

               (c) If good cause does not exist to relieve one or both of appellants’ attorneys at
               litem, Douglas Ray York and Dan J. Spjut, of their duties and counsel have not
               been relieved of their duties, the trial court shall determine why said counsel have
               failed to make an appearance an this appeal and shall direct counsel to make an
               appearance an this appeal, including filing a conforming notice of appeal on
               behalf of their client, within 10 days of the date of the hearing; and
       (2) The trial court shall issue a written order directing the clerk to place all documents
       from the record below pertaamng to any claim of indigence made by either appellant at
       any point in the proceeding, any ruling the trial court has made with respect to such
       claims, and all documents related to the appointment of the attorneys ad litem an this
       matter, including all requests for counsel and orders appointing counsel, in a
       supplemental clerk’s record to be filed with this Court within 10 days after the date of the
       hearing.
        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with this Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included an a supplemental clerk’s record and filed with this Court no later
than 30 days from the date of this order. See TEx. R. Al, P. 34.5(c). If the hearing as
conducted by video teleconference, an electronic copy of the hearing shall be filed in this Court
no later than 30 days of the date of this order.
       The appeal lS abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when (1) the supplemental

1      Any such teleconference must use a closed-circuit video teleconferencang system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellants, and any attorneys representing the
       Department or appellants. On request, appellants and their counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the Department.
clerk’s record containing the trial court’s findings and recommendations and any orders issued
pursuant to the hearing, as well as all documents pertaining to indigence and the appointment of
attorneys ad litem, and (2) the reporter’s record of the hearing are filed in this Court.
      It is so ORDERED.

Judge’s signature:/s/Evelyn V. Keyes
                 El Acting individually      Acting for the Court


Date: August 2, 2012